 


113 HR 5760 IH: Funeral Honors for World War II Veterans Act
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5760 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2014 
Mr. Barber introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to authorize the Secretary of Defense to provide seven person firing parties in the funeral honors details for World War II veterans. 
 
 
1.Short titleThis Act may be cited as the Funeral Honors for World War II Veterans Act.  
2.Authority for inclusion of seven person firing parties in funeral honors details provided by Secretary of Defense for World War II veterans 
(a)In generalSection 1491(c) of title 10, United States Code, is amended by adding at the end the following new sentence: In the case of a veteran who served on active duty in the armed forces during World War II, the funeral honors detail may include a seven person firing party..   
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to deaths occurring after the date of the enactment of this Act. 
 
